Citation Nr: 0117253	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  92-23 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California



THE ISSUES

1.  Entitlement to an effective date prior to July 29, 1988, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to a higher rating for the service-connected 
PTSD, currently evaluated as 70 percent disabling.  

3.  Entitlement to an effective date prior to March 31, 1991, 
for the assignment of a total compensation rating based on 
individual unemployability (TDIU rating).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from July 1962 to April 
1966.  This case originally came to the Board of Veterans' 
Appeals (Board) from a July 1989 RO decision, which granted 
service connection and assigned a 30 percent rating for PTSD 
and, from a September 1989 RO decision, which denied a TDIU 
rating.  

In a September 1992 decision, the RO assigned an increased 
rating, from 30 percent to 50 percent, for the veteran's 
service-connected PTSD, effective on September 6, 1991.  

In November 1994, the Board remanded the case to the RO for 
additional evidentiary development.  

In a March 1996 decision, the RO assigned an increased 
rating, from 50 percent to 70 percent, for the veteran's 
service-connected PTSD, effective on July 29, 1988 (date of 
receipt of claim for service connection).  The RO also 
assigned a temporary total rating for PTSD under 38 C.F.R. 
§ 4.29, effective from April 26, 1994 through June 1994 and 
from September 1, 1994 through January 1995.  

The veteran continues to appeal for an earlier effective date 
for the grant of service connection for PTSD and for a higher 
rating for PTSD.   

In a May 1997 decision, the RO assigned a TDIU rating, 
effective on March 31, 1991.  The veteran now appeals for an 
earlier effective date for the TDIU rating.  

The Board also notes that the veteran has raised the 
additional issues of service connection for myeloma and 
diabetes mellitus, both claimed as due to exposure to 
herbicides, and for smoking (see veteran's statements dated 
in July 1996, June 1998, November 2000, and January 2001).  

As these matters are not in proper appellate status, they are 
referred to the RO for further appropriate consideration.  



REMAND

This case was previously remanded to the RO in November 1994 
for the purpose of further development of the evidence.  

Prior to that time, the veteran had requested and received a 
personal hearing at the RO before a local Hearing Officer (in 
January 1991).  

However, more recently, on a VA Form 9, Appeal to Board of 
Veterans' Appeals, received by the RO in December 2000, the 
veteran indicated his desire to appear at a hearing at the RO 
before a Member of the Board.  In a December 2000 statement, 
the veteran's representative reiterated the veteran's request 
to appear for a hearing before a Member of the Board.  In 
light of the unequivocal nature of this request, further 
development is required in this case.  

In this regard, the claims file must be remanded to the RO so 
that the veteran could be afforded his hearing.  38 U.S.C.A. 
§ 7107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2000).  

There have been significant changes in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, et seq.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

Since the RO has not had an opportunity to address the new 
law in conjunction with the claims, other substantive 
development is required as discussed hereinbelow.  

Thus, the veteran's case is REMANDED for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
schedule him for a personal hearing at 
the RO before a Member of the Board of 
Veterans' Appeals.  All indicated 
development should be taken this regard.  

2.  Following completion of the action 
requested hereinabove, the RO should 
undertake to again review the veteran's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  If any benefit sought 
on appeal remains denied, then the veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no action until otherwise notified, but 
he has the right to submit additional evidence and argument 
on the matters that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


